J-S35040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    THOMAS W. JOHNSON                          :   No. 391 MDA 2022

        Appeal from the Judgment of Sentence Entered February 14, 2022
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0001816-2021


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED NOVEMBER 30, 2022

        The Commonwealth appeals from the judgment of sentence entered in

the Court of Common Pleas of Dauphin County, which, pursuant to controlling

precedent of this Court at the time, reclassified Appellee Thomas W. Johnson’s

Driving Under the Influence (“DUI”) offense as a first offense—rather than as

a second offense as charged—because Johnson had been accepted into and

completed an Accelerated Rehabilitative Disposition (“ARD”) program for the

prior offense. We reverse and remand for resentencing consistent with this

Court's decision in Commonwealth v. Moroz, ___ A.3d ____, 2022 PA Super

169, 2022 WL 4869900 (Pa. Super. Oct. 4, 2022).

        On June 7, 2021, the Commonwealth filed an information charging

Johnson with driving under the influence, highest rate, second offense, as well

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S35040-22



as a second offense general impairment DUI. The Commonwealth alleged it

was Johnson’s second DUI offense because he had been accepted into an ARD

program in relation to a prior DUI charge. On February 8, 2022, the trial court

granted Johnson’s counseled petition for writ of habeas corpus and reclassified

the instant offense as his first. On February 14, 2022, Johnson pleaded guilty

and was sentenced as a first-time offender over the Commonwealth’s

objection. See N.T., 2/14/22, at 2-3. The Commonwealth’s timely appeal

followed.

       The Commonwealth concedes that this Court’s three-judge panel

opinion in Commonwealth v. Chichkin, 232 A.3d 959 (Pa. Super. 2020)

(holding unconstitutional, under Apprendi v. New Jersey           1   and Alleyne v.

United States, 2 the portion of 75 Pa.C.S. § 3806(a) that includes acceptance

of ARD as a “prior offense” for purposes of DUI sentencing under Section

3804) constrained the trial court to treat Johnson’s present DUI offense as his

first for purposes of sentencing. Nevertheless, the Commonwealth preserved

its present challenge by raising it with first with the trial court in both its brief

in opposition to Johnson’s habeas petition and its objection to the trial court’s

____________________________________________



1 Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (holding facts that
“increase the prescribed range of penalties to which a criminal defendant is
exposed” constitutes elements of the crime at issue).

2 Alleyne v. United States, 570 U.S. 99, 103 (2013) (“Mandatory minimum
sentences increase the penalty for a crime. It follows, then, that any fact that
increases the mandatory minimum is an ‘element’ that must be submitted to
the jury.”).

                                           -2-
J-S35040-22



order amending the charge from a second offense DUI to a first offense DUI,

N.T., 2/14/22, 2-3. On appeal, it reasserts in a 50-page argument section to

its brief that Appellant’s DUI charge should be treated as a second offense

because Chichkin was wrongly decided.          It follows, the Commonwealth

concludes, that the trial court erred in sentencing Johnson as a first-time DUI

offender.

      Johnson was charged with, and pled guilty to, DUI—general impairment

pursuant to 75 Pa.C.S. § 3802(a)(1).        Our legislature has specified the

following minimum penalties for such convictions:

      General impairment.--[With exceptions not pertinent in the
      instant case], an individual who violates section 3802(a) (relating
      to driving under influence of alcohol or controlled substance) shall
      be sentenced as follows:

      (1) For a first offense, to:

            (i) undergo a mandatory minimum term of six months’
            probation;
            (ii) pay a fine of $300;

            (iii) attend an alcohol highway safety school approved
            by the department; and

            (iv) comply with all drug and alcohol treatment
            requirements imposed under sections 3814 (relating
            to drug and alcohol assessments) and 3815 (relating
            to mandatory sentencing).

      (2) For a second offense, to:
            (i) undergo imprisonment for not less than five days;
            (ii) pay a fine of not less than $300 nor more than
            $2,500;
            (iii) attend an alcohol highway safety school approved
            by the department; and


                                     -3-
J-S35040-22


           (iv) comply with all drug and alcohol treatment
           requirements imposed under sections 3814 and 3815.

75 Pa.C.S. § 3804(a).

     Section 3806(a) governs which convictions count in assessing the

proper mandatory sentence:

     [T]he term “prior offense” as used in this chapter shall mean any
     conviction for which judgment of sentence has been imposed,
     adjudication of delinquency, juvenile consent decree, acceptance
     of [ARD] or other form of preliminary disposition before the
     sentencing on the present violation for any of the following:

           (1) an offense under section 3802 (relating to driving
           under influence of alcohol or controlled substance)....

75 Pa.C.S. § 3806(a).

     As noted, Chichkin held that Section 3806(a) is unconstitutional to the

extent it listed ARD as a “prior offense,”   id. at 970-71, and it remained

controlling authority at the time of Johnson’s sentencing.   However, during

the pendency of this appeal, this Court sitting en banc expressly overruled

Chichkin with our Moroz decision.

     Specifically, Moroz ruled:

     The fact that ARD will constitute a prior offense for purposes of
     sentencing on a second or subsequent DUI conviction is written
     directly into Section 3806, and a defendant is presumed to be
     aware of the relevant statute. We ... disagree with the conclusion
     in Chichkin that a defendant's prior acceptance of ARD cannot be
     categorized as a “prior conviction” exempt from the holdings
     in Apprendi and Alleyne. Although the “fact” that a defendant
     accepted ARD does not carry the same procedural safeguards of
     a conviction following a bench or jury trial, we deem the
     safeguards in place to be adequate. We emphasize that Section
     3806(a) appropriately notifies a defendant that earlier ARD
     acceptance will be considered a prior DUI offense for future
     sentencing purposes.

                                    -4-
J-S35040-22



      Moreover, a defendant voluntarily enters the ARD program to
      avoid prosecution on a first DUI charge, and he is free to reject
      participation in the program if he wishes to avail himself of his full
      panoply of constitutional rights. These factors of notice and
      voluntary ARD acceptance mitigate the due process concerns
      advanced in Chichkin. Thus, a defendant's prior acceptance of
      ARD fits within the limited “prior conviction” exception set forth
      in Apprendi and Alleyne.


Moroz, supra at *5. Based on this rationale, we held the trial court “erred

in sentencing [Moroz] as a first-time DUI offender without considering his

acceptance of ARD for a prior DUI.” Id.

      In all pertinent respects, Moroz is on point, and we therefore find it

controls our disposition of the present appeal. See, e.g., Commonwealth

v. Hays, 218 A.3d 1260, 1266 (Pa. 2019) (“[W]here an appellate decision

overrules prior law and announces a new principle, unless the decision

specifically declares the ruling to be prospective only, the new rule is to be

applied retroactively to cases where the issue in question is properly preserved

at all stages of adjudication up to and including any direct appeal.” (cleaned

up)). Pursuant to Moroz, the Commonwealth must prevail in its assertion,

preserved in the trial court, that Johnson was subject to the mandatory

minimum sentence applicable to second-time offenders based upon his prior

acceptance of ARD. See Commonwealth v. Malenfant, --- A.3d ----, No.

1297 EDA 2020, 2022 WL 10224994, at *4 (Pa. Super. filed Oct. 18, 2022)




                                      -5-
J-S35040-22



(unpublished memorandum decision).3 Thus, we vacate Johnson's judgment

of sentence and remand for resentencing consistent with Moroz.

       Judgment of sentence vacated. Case remanded for resentencing.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2022




____________________________________________


3  See Pa.R.A.P. 126(b) (unpublished non-precedential decisions of   the
Superior Court filed after May 1, 2019 may be cited                   for
their persuasive value).

                                           -6-